Citation Nr: 1827278	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic lumbosacral sprain.

2.  Entitlement to a rating in excess of 10 percent for right foot numbness with plantar fasciitis.

3.  Entitlement to a rating in excess of 10 percent for left foot numbness with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 25, 2002, to September 4, 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, these matters were remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned); the case is now assigned to the undersigned VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's September 2016 remand instructed the AOJ to obtain VA examinations of the back and bilateral feet that included range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

The Board finds the October 2016 VA examinations of the back and feet inadequate in that they still fail to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the October 2016 VA foot examiner diagnosed bilateral plantar fasciitis.  However, he completed the section concerning pes planus/flatfeet and did not provide any information with respect to the Veteran's plantar fasciitis.  This discrepancy should be addressed on remand.

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for VA examinations to ascertain the severity of his service-connected bilateral plantar fasciitis and back disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies deemed necessary should be completed, to include any testing deemed necessary to determine the source and severity of the Veteran's numbness in her bilateral feet (and whether such is related to her service-connected disabilities).

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision. All findings should be reported in detail.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of her functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.  If the examiner is unable to provide and opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.  In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms she has experienced, including those associated with flare-ups.

Specifically with respect to the Veteran's bilateral plantar fasciitis:

(a) The examiner SHOULD SPECIFICALLY NOTE whether the Veteran's bilateral plantar fasciitis is moderate, moderately severe, or severe.

(b) Does the Veteran have pes planus?  If so, is it at least as likely as not (a 50% or better probability) that the Veteran's pes planus was incurred in, related to, or caused by any incident in the Veteran's military service?

(c) If not, is it at least as likely as not (a 50% or better probability) that such disability was caused OR AGGRAVATED (the opinion MUST encompass the concept of aggravation) by any of the Veteran's service-connected disabilities, to include bilateral plantar fasciitis?  (Aggravation means the disability increased in severity beyond its natural progression.)

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

2.  The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).



